Title: To Thomas Jefferson from Albert Gallatin, 13 August 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            
              Dear Sir
            
            New York 13th August 1803
          
          I have this day received your favour of the 8th instt. My knowledge of the duties required from a neutral on the particular point in question is not sufficient to throw any light on the subject. It is important to confer any thing in the shape of an obligation on the first consul; it is much more important to commit no act which may justly be considered as a breach of neutrality; for, from other nations we want justice much more than favours. Whether the granting a passage to Jerome Bonaparte on board one of the frigates of the United States may be fairly considered by Great Britain as a deviation from the rules of conduct imposed upon us by the law & customs of nations is the point on which I cannot form a precise opinion. Upon a first impression, I would rather incline to the belief that it may be so considered. Private vessels may export contraband articles but are liable to seizure & condemnation. Public vessels ought not, in any instance, to do acts which would expose private vessels to just condemnation. Unless that principle be admitted, the right of the belligerent powers to search & send for adjudication public vessels of the neutrals will be insisted on. Subjects of an enemy & a fortiori officers & troops of that enemy are considered as contraband. Is not Jerome Bonaparte an officer in the service of the French republic? If he is, may not the act of transporting him from the neutral country to his own be considered as aiding the enemy of Great Britain? 
          If you shall be of opinion that the act may be fairly justified, I think it should be done though it may not please Great Britain. If you are of a contrary opinion, it should be refused at the risk of displeasing the first consul. If the act is of a doubtful nature, the effect which granting or refusing a passage may have on both nations may become a proper subject of consideration; and of that also I am unable to judge. If the frigates could be dispatched, before a formal application shall be made; it would be much better. 
          Samuel Bishop the collector of New Haven is dead. Many applications will be made for the office. I think it my duty to state that if Abraham Bishop can be trusted in money matters & if his appointment should not be judged to produce an unfavorable effect in Connecticut, he has a strong claim on the Treasury Department; having, this summer, completed at my request a digest of all our revenue laws which he understands better than any officer of the United States.
          I have the honor to be with perfect respect & sincere attachment Your obedt. Servt.
          
            
              Albert Gallatin
            
          
         